Citation Nr: 1427759	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to a disability evaluation in excess of 20 percent for the service-connected thoracolumbar spine disability.  

2.  Entitlement to a disability evaluation in excess of 10 percent prior to June 14, 2012 and in excess of 20 percent from June 14, 2012 for the service-connected right shoulder strain.  

3.  Entitlement to a disability evaluation in excess of 40 percent prior to August 22, 2012 and in excess of 50 percent from August 22, 2012 for the service-connected bilateral hearing loss.  

4.  Entitlement to a total rating based on individual unemployability by reason of service-connected disabilities on an extra-schedular basis for the period prior to December 28, 2011.  

5.  Entitlement to the grant of a total rating based on individual unemployability by reason of service-connected disabilities since December 28, 2011.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to June 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions dated in July 2007, October 2007, and September 2008.  During the pendency of this appeal, in a September 2013 decision, a 50 percent rating was assigned to the bilateral hearing loss from August 22, 2012 and a 20 percent rating was assigned to the right shoulder strain from June 14, 2012.  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in April 2014.  A transcript of the hearing is associated with the Veteran's claims folder. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings for the right shoulder disability and the low back disability and entitlement to a total rating based on individual unemployability by reason of service-connected disabilities prior to December 28, 2011 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 28, 2011, the service-connected bilateral hearing loss is shown to have been manifested by hearing acuity measured at a Level VII designation in the left ear and a Level VIII designation in the right ear.   

2.  From December 28, 2011, the service-connected bilateral hearing loss is shown to have been manifested by hearing acuity measured at a Level VIII designation in each ear.   

3.  The Veteran's service-connected disabilities consist of bilateral hearing loss (current rating of 50 percent); thoracic spine disability (current rating of 20 percent); right shoulder strain (current rating of 20 percent); and tinnitus (current rating of 10 percent) with a combined total rating of 70 percent from June 14, 2012.  

4.  The Veteran has two years of college education in building maintenance, and work experience as an interpreter, building maintenance technician, security guard, and clerk.   

5.  The service-connected disabilities are shown to preclude the Veteran securing and following substantially gainful employment consistent with his educational and work background from December 28, 2011.    


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability evaluation in excess of 40 percent prior to December 28, 2011 for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for the assignment of a 50 percent disability evaluation and no higher from December 28, 2011 for the service-connected bilateral hearing loss have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  Affording the Veteran the benefit of doubt, the criteria for entitlement to a total rating based on individual unemployability by reason of service-connected disability are met from December 28, 2011.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the claim for TDIU, to the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VA's duties is not required.  

Regarding the claim for a higher rating for the bilateral hearing loss, the RO provided notice letters to the Veteran in November 2006, prior to the initial adjudication of the claim, and in September 2007, and May 2008.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  In May 2008, the Veteran informed the RO that he had no additional information or evidence to submit in support of his claim.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from February 1999 to October 2012 and the Darnall Army Hospital records dated from 2008 to 2009 are associated with the claims file.  The Veteran also submitted private medical evidence in support of his claim.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.

The Veteran underwent VA examinations in August 2008 and August 2012 to obtain medical evidence as to the nature and severity of the service-connected bilateral hearing loss.  The Board finds that the VA examinations are adequate for rating purposes.  The examinations were performed by state-licensed audiologists based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners performed audiometric testing of the bilateral hearing.  The examination reports are accurate and fully descriptive.  Opinions as to whether the bilateral hearing loss caused any functional impairment and/or as to the effects of the bilateral hearing loss on the Veteran's ordinary activity and occupational impairment were provided.  The Board finds that for these reasons, the Veteran has been afforded adequate examination and the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the April 2014 hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


2.  Entitlement to an Increased Rating for Bilateral Hearing Loss

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In cases where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test.  The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss.

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86.  The rating schedule allows for each ear to be evaluated separately where there is an exceptional pattern of hearing impairment.  38 C.F.R. § 4.86.  An exceptional pattern of hearing loss occurs when pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more; or where pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz.  Id.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent prior to December 28, 2011 for the service-connected bilateral hearing loss.  The Board finds that the evidence supports the assignment of a 50 percent disability rating and no higher from December 28, 2001 for the service-connected bilateral hearing loss and the claim for an increased rating is granted to that extent.   

Upon VA audiometric evaluation in December 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
50
80
90
90
RIGHT
N/A
55
90
90
95

The average puretone threshold for the left ear was 83 decibels.  The average puretone threshold for the right ear was 79 decibels.  Speech audiometry revealed speech recognition ability of 88 percent in the left ear and 88 percent in the right ear.  

The findings of the December 2006 evaluation translates to level IV hearing loss in the left ear and level III hearing loss in the right ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a 20 percent rating and no higher under Table VII of the rating schedule.  

Here, the Veteran's left ear hearing loss meets the definition of an exceptional pattern of hearing loss, and thus the Board considers whether a higher rating may be warranted when evaluating the ears pursuant to 38 C.F.R. § 4.86.  If assigning a Roman numeral to the left ear based on Table VIA, Roman numeral VII is prescribed based upon the left ear average puretone threshold of 83 decibels, and as this is the greater of the two Roman numeral VII is used.  See 38 C.F.R. § 4.86(a).  

Regarding whether there is exceptional hearing loss in the right ear, the findings of the December 2006 VA audiometric evaluation show that the pure tone threshold at the 1000 Hertz frequency was 50 decibels, not 55 decibels or more.  See 38 C.F.R. § 4.86.  However, a November 2002 VA audiometric test shows that the pure tone threshold for the right ear at the 1000 Hertz frequency was 60 50 decibels.  A February 2007 private audiometric test submitted by the Veteran shows that the pure tone threshold for the right ear at the 1000 Hertz frequency was 55 decibels.  Thus, affording the Veteran the benefit of doubt, the Board finds that the hearing loss in the right ear meets the requirements of 38 C.F.R. § 4.86 and the results of the December 2006 VA audiometric test may be considered under 38 C.F.R. § 4.86 and Table VIA.  

If assigning a Roman numeral to the right ear based on Table VIA, Roman numeral VII is prescribed based upon the right ear average puretone threshold of 79 decibels, and as this is the greater of the two Roman numeral VII is used.  See 38 C.F.R. § 4.86(a).

Where the column for Roman numeral VII (right ear) and the row for Roman numeral VII (left ear) intersect, Table VII reveals that a rating of 40 percent is warranted.  

Upon private audiometric evaluation in February 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
55
95

95
RIGHT
N/A
55
85

90

Speech audiometry revealed speech recognition ability of 52 percent in the left ear and 84 percent in the right ear.  

The Board notes that these findings cannot be applied to the VA rating schedule because there is no reported pure tone threshold for either ear at the 3000 Hertz frequency.  

Upon VA audiometric evaluation in August 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
55
90
90
90
RIGHT
N/A
60
85
95
95

The average puretone threshold for the left ear was 81 decibels.  The average puretone threshold for the right ear was 84 decibels.  Speech audiometry revealed speech recognition ability of 72 percent in the left ear and 76 percent in the right ear.  

The findings of the August 2008 evaluation translates to level V hearing loss in the left ear and level V hearing loss in the right ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a 20 percent rating and no higher under Table VII of the rating schedule.  

The findings of the August 2008 evaluation translates to level VII hearing loss in the left ear and level VIII hearing loss in the right ear when applied to Table VIA of the rating schedule.  This level of hearing loss warrants a 40 percent rating and no higher under Table VII of the rating schedule.  

Upon VA audiometric evaluation in December 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
55
90
90
105
RIGHT
N/A
60
85
100
95

The average puretone threshold for the left ear and right ear was 85 decibels.  Speech audiometry revealed speech recognition ability of 76 percent in each ear. 

The findings of the December 2011 evaluation translates to level V hearing loss in each ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a 20 percent rating and no higher under Table VII of the rating schedule.  

The findings of the December 2011 evaluation translates to level VIII hearing loss in the left ear and level VIII hearing loss in the right ear when applied to Table VIA of the rating schedule.  This level of hearing loss warrants a 50 percent rating and no higher under Table VII of the rating schedule.  The Board finds that these findings support the assignment of a 50 percent disability rating and no higher from December 28, 2011 for the service-connected bilateral hearing loss, and the claim is granted to that extent.  The Board further finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent prior to December 28, 2011.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability rating in excess of 50 percent from December 28, 2011 for the service-connected bilateral hearing loss.  


Upon VA audiometric evaluation in August 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
60
90
95
110
RIGHT
N/A
65
85
105
105

The average puretone threshold for the left ear was 88 decibels.  The average puretone threshold for the right ear was 90 decibels.  Speech audiometry revealed speech recognition ability of 64 percent in the left ear and 70 percent in the right ear.  

The findings of the August 2012 evaluation translates to level VIII hearing loss in the left ear and level VII hearing loss in the right ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a 40 percent rating and no higher under Table VII of the rating schedule.  

The findings of the August 2012 evaluation translates to level VIII hearing loss in the left ear and level VIII hearing loss in the right ear when applied to Table VIA of the rating schedule.  This level of hearing loss warrants a 50 percent rating and no higher under Table VII of the rating schedule.  

Therefore, on this record, a disability evaluation in excess of 50 percent is not warranted for the bilateral hearing loss under Diagnostic Code 6100 for the time period from December 28, 2011.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In summary, for the reasons expressed, the Board finds that the evidence supports the assignment of a 50 percent disability rating from December 28, 2011 for the service-connected bilateral hearing loss and the claim for an increased rating is granted to that extent.  The preponderance of the evidence is against the assignment of a disability rating in excess of 40 percent prior to December 28, 2011 and is against the assignment of a disability rating in excess of 50 percent from December 28, 2011 for the service-connected bilateral hearing loss.  

Finally, the Board has considered whether referral for an extraschedular evaluation is warranted under 38 C.F.R. § 3.321 (2013).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, it must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms due to the bilateral hearing loss are contemplated by the rating schedule, and the assigned schedular evaluation, therefore, are adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

Regarding the functional effect the hearing loss has on the Veteran's occupation, the August 2012 VA examination report noted that the hearing loss caused a significant impact on the Veteran's ability to work.  This is discussed further below with consideration of entitlement to TDIU.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

3.  Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disabilities.

Law and Regulations

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

If the veteran's service-connected disability or disabilities do not equal the percentage requirements of § 4.16(a), § 4.16(b) provides that veterans may have their cases submitted to the Director, Compensation and Pension Service, for extra- schedular consideration if the RO determines that they are unemployable by reason of their service-connected disabilities.

Analysis

The Veteran contends that the service-connected hearing loss and the service-connected thoracic spine disability renders him unable to maintain substantially gainful employment.  The Veteran's service-connected disabilities consist of bilateral hearing loss (current rating of 50 percent); thoracic spine disability (current rating of 20 percent); right shoulder strain (current rating of 20 percent); and tinnitus (current rating of 10 percent) with a combined total rating of 70 percent from June 14, 2012.  Thus, the percentage requirements of § 4.16(a) are met from December 28, 2011.   

The remaining issue is whether the service-connected disabilities preclude the Veteran from engaging in substantial gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

Regarding the Veteran's education and employment history, the Veteran has two years of college education in building maintenance, and work experience as an interpreter, building maintenance technician, security guard, and a clerk.  See the May 2008 TDIU application and service records.   

The Board finds that the service-connected bilateral hearing loss is shown to preclude the Veteran securing and following substantially gainful employment consistent with his educational and work background from December 28, 2011.  The VA audiometric examination report indicates that the Veteran had moderately severe to profound bilateral hearing loss.  The Veteran's speech recognition was described as poor.  The audiologist noted that there was no condition that if medically treated may lead to a change in the hearing threshold levels.  The audiologist indicated that the bilateral hearing loss had significant effects on the Veteran's occupation due to the Veteran's hearing difficulty.  

At the August 2008 VA audiometric examination, the Veteran reported that he had a good job but had been let go due to his hearing.  The Veteran reported that he could not hear at meetings and therefore could not pass information to the people he supervised.  He stated that he could no longer hear on a telephone.  The diagnosis was mild to profound sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  It was noted that the speech recognition scores were poor to fair.  The audiologist indicated that with amplification and reasonable accommodations as specified in the American with Disabilities Act, this hearing loss alone should not significantly affect vocational potential or prohibit all forms of participation in most work activities.  This medical opinion weighs against the claim for TDIU.,  

Regarding the service-connected right shoulder disability, a June 2012 VA examination report indicates that the right shoulder disability caused functional impairment with less movement than normal and pain on movement.  It was noted that the right upper extremity was the Veteran's dominant extremity.  The examiner indicated that the Veteran was unable to perform work duties that required overhead lifting or reaching.  

An August 2008 VA examination report indicates that the Veteran had the following limitations for his usual occupational environment due to his service-connected right shoulder disability and thoracolumbar spine disability: no lifting over 25 pounds; no repetitive lifting from 15 to 25 pounds more than 6 times per hour; no climbing ladders; no operating a forklift or machinery; no repetitive back bending task more than 6 times an hour; no prolonged standing or walking more than 15 minutes total of combined standing or walking per hour; and no prolonged keyboard work more than 30 minutes per hour.  

The Board finds that the evidence is in equipoise as to whether the Veteran is entitled to TDIU from December 28, 2011.  There is probative evidence which establishes that the Veteran's service-connected bilateral hearing loss causes significant occupational impairment.  There is probative lay evidence which establishes that the Veteran is unable to perform substantially gainful employment due to the service-connected bilateral hearing loss.  See the August 2012 and August 2008 VA audiometric examinations.  The Veteran reported that he is no longer able to hear on the telephone and he could not hear during work meetings.  The Board finds that the service-connected bilateral hearing loss prevents the Veteran from obtaining and maintain employment in the occupation of interpreter since the hearing loss causes significant impairment in communication.  The August 2008 VA general medical examination report sets forth various work limitations due to the Veteran's service-connected right shoulder disability and thoracolumbar spine disability including no prolonged standing or walking more than 15 minutes total of combined standing or walking per hour; no repetitive back bending task more than 6 times an hour; and no prolonged keyboard work more than 30 minutes per hour.  The Board finds that these physical limitations due to the service-connected disabilities prevent the Veteran from obtaining and maintaining employment in the occupation of building maintenance technician. 

Accordingly, on this record, affording the Veteran the benefit of the doubt, the Board finds that the service-connected bilateral hearing loss, right shoulder strain, and the thoracolumbar disability are shown to prevent the Veteran from engaging in any substantially gainful employment.  Thus, entitlement to a total rating based on individual unemployability by reason of service-connected disabilities is granted from December 28, 2011.  The appeal is granted to that extent. 

The issue of entitlement to a total rating based on individual unemployability by reason of service-connected disabilities prior to December 28, 2011 is discussed in the remand below.  



ORDER

Entitlement to a 50 percent rating for the service-connected bilateral hearing loss from December 28, 2011 is warranted.  

Entitlement to a disability rating in excess of 40 percent prior to December 28, 2011 and in excess of 50 percent from December 28, 2011 for the service-connected bilateral hearing loss is denied.  

Entitlement to a total rating based on individual unemployability by reason of service-connected disabilities is granted from December 28, 2011, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

For the time period prior to December 28, 2011, the Veteran does not meet the combined rating requirements under 38 C.F.R. § 4.16(a) (2013) for consideration of a TDIU.  There is evidence from this time period that suggests that the Veteran may have been precluded from substantially gainful employment due to his service-connected disabilities.  A TDIU may be considered alternatively on under § 4.16(b), even though the combine rating percentages under 38 C.F.R. § 4.16(a) are not met if the evidence demonstrates inability to obtain or maintain substantially gainful employment due to service-connected disabilities.

The Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the VA Under Secretary for Benefits or to the Director of Compensation and Pension Service for this initial adjudication.  See 38 C.F.R. § 4.16(b); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation and Pension Service or designee determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on its merits.  Thus, in the present case, because there is evidence that the Veteran maybe unemployable due to service-connected disabilities, the issue of entitlement to a TDIU is being referred to the Director of the Compensation and Pension Service for the initial adjudication. 

At the hearing before the Board in April 2014, the Veteran started that he had made recent appointments at the VA medical facility in Temple for the service-connected low back disability and the right shoulder disability.  See the Board Hearing Transcript, pages 11 and 20.  The Veteran also stated that he received treatment for these disabilities at the Darnall Army Hospital.  Id. 

The RO/AMC should conduct a search for any outstanding VA treatment records from the VA Healthcare System showing treatment of the service-connected disabilities dated from October 2012 and from the Darnall Army Hospital dated from June 2009.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 2002).

Accordingly, these matters are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the copies of all clinical records from the VA Healthcare System referable to treatment rendered the Veteran for the service-connected chronic right shoulder disability and low back disability from October 2012 to present and from the Darnall Army Hospital dated from June 2009 to present.   

2.  Refer the issue of TDIU prior to December 28, 2011 to the Director of the Compensation and Pension Service for adjudication pursuant to 38 C.F.R. § 4.16(b).

3.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If the benefit sought is not granted, the Veteran and his representative, if any, should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


